DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments to overcome the cited 112 rejections dated 9/22/2022 have been considered.  However, Applicant’s amendments are not sufficient to overcome the 112 rejections.  Please see the revised grounds of rejection below.

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant should insert “an” before “arrangement” in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claim 4, Applicant should replace, “which” with “that” before “feeds” in line 5, for clarity.  

Relative to claim 6, Applicant should insert “into” before “account” in line 4, for clarity.

Relative to claims 11, and 16-18, Applicant should replace, “to indicate” before “the tape feeder” in line 3 with “that indicates” for clarity.

Claims 5, 7-9, 15, and 18 are rejected because they include the limitations of claim 4.  Claims 5, 7-9, 15, and 18 are sufficiently clear.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For instance, claims 12, and 19-20 are each directed to a component-mounting system comprising: a feeder management device according to claim 1.  However, the claims do not further limit the feeder management device of claim 1, but define a component-mounting system that includes a feeder management device according to claim 1.  It appears that the claim is to be interpreted as an independent claim and should be rewritten into proper independent form.  If the claim is rewritten into independent form,  each of the limitations of claim 1 should be recited.     
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

An example of claim 12 in independent form is: 
“A component-mounting system comprising:
a component-mounting device having a component feeding unit in which a plurality of tape feeders are arranged in a row, the tape feeders are configured to deliver components being carried on a component storage tape to feed the components; and
a feeder management device that manages an arrangement of the plurality of tape feeders in the component feeding unit, 
the feeder management device comprising: 
a feeder classifier configured to classify the plurality of tape feeders as one of a plurality of types of tape feeders, the plurality of tape feeders are classified according to a classification index that is based on a shape or on a method of supplying the component storage tape;
an input unit that receives input of an instruction to set an arrangement of the plurality of tape feeders; and
a feeder arrangement setting unit that,…”
The above is merely an example. 
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-3, 10, and 13-14 are allowed, but must be rewritten to overcome the claim objection to claim 1.
Claims 4-9, 11, and 15-18 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12, and 19-20 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to the claims (as understood by the Examiner), the closest available prior art does not disclose:
A feeder management device that manages an arrangement of a plurality of tape feeders in a component feeding unit of a component- mounting device; 
the feeder management device comprising:
a feeder classifier that classifies the plurality of tape feeders according to type as defined by a classification index, the classification index is based on a shape, or on a method of supplying the component storage tape;
a feeder arrangement setting unit that, based on an instruction sent to an input unit, arranges the plurality of tape feeders based on the classification of the tape feeders;
the feeder arrangement setting unit includes: 
a first setting unit that extracts a tape feeder that has been classified as a special type feeder by the feeder classifier, and arranges the plurality of tape feeders such that a given reference number or more of the special type feeders are arranged consecutively in a row in an area of the component feeding unit, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655